                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 JONESBORO DIVISION

ERICH WILLIAMS and                                                                 PLAINTIFFS
SHIRLEY WILLIAMS


 v.                                    NO. 3:19cv00152 JM


BANK OF AMERICA, N.A., and                                                        DEFENDANTS
WILSON & ASSOCIATES, PLLC

                                              ORDER

       The motions to admit counsel pro hac vice on behalf of separate Defendant, Bank of

America, N.A. (Document Numbers 10, 11), are GRANTED. Simon Fleischmann and Gregory T.

Noorigian are hereby admitted to appear before this Court as co-counsel of record in this action.

        IT IS SO ORDERED this 6th day of June, 2019.




                                                      JAMES M. MOODY JR.
                                                      UNITED STATES DISTRICT JUDGE
